The defendant filed an affidavit with his assignment of errors, stating that the judgment in this case was one of two obtained on a single cause of action, which was for the price of a horse at sixty dollars, and which the plaintiff had split, with a view to bring it within the jurisdiction of a justice of the peace.
Depositions on both sides were taken on interrogatories filed; and, it appearing to the court that the cause of action on which the two suits were brought before the justice was single, and had been improperly divided, the judgment was reversed on this ground, (a.)
a Layton vs. Polk. Same vs. Same.
                                                    Judgment reversed.
Supreme Court, Kent, October Term 1814. Action for money had and received. The plaintiff claimed twenty-seven dollars and thirty cents as money levied and made, by the said William Layton,constable, by the sale of the goods, c., of Reuben Taylor onexecutions; which sum of twenty-seven dollars and thirty cents, was legally applicable to a certain execution against the said Reuben Taylor, in favor of the said Joseph Polk. May 15, 1812. Judgment for plaintiff by default for debt $27 30. Costs 56 cents.
The record in the second cause was precisely in the same words, with the single exception, that the debt demanded in that case was $25 22.
Assignment of errors. The said William Layton by Thomas Clayton, his attorney, saith there is manifest error in the record and proceedings aforesaid in this, to wit: — That the debt demanded by the said Joseph Polk against the said William Layton amounted to the sum of fifty dollars and fifty-two cents; and for the purpose of recovering the said debt, the said Joseph Polk instituted two suits before the said Justice, demanding part of the said debt in each suit; and judgment was accordingly given for a part of the said debt in each of the said suits, although the said debt was one entire demand, of which the said justice had not cognizance. Therefore, the said William Layton prays, that the proceedings and judgment aforesaid, for the cause aforesaid, and others appearing on the said proceedings may be reversed and held for nothing. These causes came on to-day together.
Per curiam. — It appears upon the face of the record that the cause of action was divided, in order to recover the money before a justice of the peace; the whole of the demand being above £12, which is not allowable — the proceedings are erroneous.
                                                  Judgments reversed.